Citation Nr: 0031176	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-15 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for lumbosacral 
spondylosis with root irritation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in part, denied entitlement to 
service connection for PTSD and lumbosacral spondylosis with 
root irritation.  In September 1999, the veteran appeared at 
a personal hearing before the undersigned Veterans Law Judge.


REMAND

The Board notes here that that on October 30, 2000, the 
President signed into law a bill which amended the provisions 
of 38 U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  H.R. 4205, the Floyd D. Spence National Defense 
Authorization Act for FY 2001, Pub. L. No. 106-398, § 1611 
(2000) (to be codified at 38 U.S.C.A. § 5107(a)).  Under the 
revised provisions of 38 U.S.C.A. § 5107(a), VA is now 
required to assist a claimant in developing all facts 
pertinent to a claim for VA benefits.  VA shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.

The veteran claims he has PTSD related to stressors he 
experienced in Germany while in service from 1971 to 1972.  
The Board notes that although the veteran has been given a 
diagnosis of PTSD by a psychiatric social worker based on a 
reported history of inservice stressors he experienced in 
Germany, these stressors have not been verified.  If a 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed service stressor.  38 C.F.R. § 3.304(f).

The veteran has claimed that while on guard duty at a rocket 
site in Germany he was given one live bullet in which those 
on guard duty had to keep in there pocket.  The veteran 
testified in his Travel Board hearing in September 2000 that 
the Bader Meinhoff terrorist organization was operating in 
the area and he had a scuffle with a terrorist member who cut 
his chest in an attempt to cut his throat.  The veteran 
indicated that an incident report was not filed because it 
was a relatively minor incident at the time and the veteran 
did not receive treatment for the knife wound.  The veteran 
also indicated that he and other soldiers were fired upon 
while in a jeep at the same location, but no one was injured 
and the Sergeant at the time took a note of the incident.  
The veteran testified that when he first arrived on base he 
and others were held at knifepoint while their wallets were 
taken by five GI's.  

A psychiatric social worker indicated in a letter dated July 
1998 that the veteran also reported being stabbed in the 
shoulder by a German and that, when on alert, he did not know 
if they were going to be attacked by the Soviets. 

A VA psychiatrist reported in September 2000 that the veteran 
had been treated for the past four years for PTSD due to a 
traumatic event during service. 

The RO denied the claim for service connection for PTSD on 
the basis that service stressors had not been verified.  The 
evidence indicates that the veteran served as an infantryman, 
indirect fire crewman.  At the time the veteran reported he 
was stationed at Headquarters Company, 1st of 48th, 3rd 
Battalion or 3rd Brigade.  The service personnel records do 
not show that he engaged in combat.  Thus, his assertions of 
service stressors are not sufficient to establish that they 
occurred; rather his stressors must be established by service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
91 (1993).

While it is apparent that the veteran did not engage in 
combat, further development is required to verify non-combat 
stressors.  An attempt should be made to verify these 
stressors.  Specifically, the RO must contact the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
previously the U.S. Army & Joint Services Environmental 
Support Group (ESG) for that purpose.

As to the issue of service connection for a low back 
disability, the Board notes that the veteran contends that 
his current low back disorder began or was chronically  
worsened during service.  He testified at his September 2000 
Travel Board hearing that he was treated for a low back 
disability at a VA hospital in the early 1970s, shortly after 
his separation from service.  These treatment records are not 
on file, and there is no indication in the record that an 
attempt has been made to obtain the putative medical 
evidence.  The VA medical records are constructively in 
possession of VA adjudicators and should be obtained as they 
are relevant to the claim for service connection for a low 
back disability.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Any other relevant treatment records that may be available 
should also be secured.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran and his representative 
should be contacted and again requested 
to furnish the specific details (dates, 
locations, names, etc.) of the claimed 
inservice stressors.  Regardless of 
whether or not the veteran furnishes the 
requested details of the claimed 
stressors, the RO should take appropriate 
steps to request verification of the 
claimed incidents.

2.  The RO must contact the National 
Personnel Records Center for the purpose 
of obtaining the veteran's complete 
service personnel records.
3.  The RO should submit the veteran's 
service personnel records, all statements 
of stressors, and any other relevant 
information concerning the PTSD claim, to 
the USASCRUR, and that organization 
should be asked to verify the veteran's 
claimed stressors.

4.  Following receipt of the USASCRUR's 
report, and the completion of any 
additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any in-service stressful event verified 
by the USASCRUR.  On condition that the 
development results in confirmation of 
any of the veteran's claimed stressors, 
upon which the diagnosis of PTSD is 
based, the RO need not have the veteran 
undergo examination by a VA psychiatrist.  
If no stressor has been verified, the RO 
should so state in its report.

However, if the requested development 
results in confirmation of a stressor, 
then the RO should schedule the veteran 
for a VA psychiatric or PTSD examination 
for the purpose of determining whether 
such stressor(s) alone is sufficient to 
account for a diagnosis of any 
ascertained PTSD.  In determining whether 
or not the veteran has PTSD due to an in-
service stressor, the examiner is hereby 
notified that only the verified history 
detailed in the reports provided by the 
USASCRUR and/or the RO may be relied 
upon.  If the examiner believes that PTSD 
is the appropriate diagnosis, she/he must 
specifically identify which stressor 
detailed in the USASCRUR's and/or the 
RO's report is responsible for that 
conclusion.  The report of examination 
should include a complete rationale for 
all opinions expressed. The entire claims 
file and a copy of this REMAND should be 
made available to and reviewed by the 
examiner prior to the examination. 

5.  The RO should contact the VA Medical 
Center Reno, Nevada, and obtain any 
hospital and outpatient clinic records of 
the veteran that may be available.
Any additional VA medical records (not 
already of record) documenting ongoing 
treatment for veteran's low back disorder 
and PTSD should be associated with the 
claims file.  

6.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers who have treated 
the veteran for his back disorder.  After 
obtaining appropriate consent from the 
veteran to the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records.

7.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  The RO should furnish 
the veteran and his representative with 
an appropriate supplemental statement of 
the case addressing any issues which 
remain denied.  After they are afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review.





The purpose of this remand is to comply with 38 U.S.C.A. 
§ 5107(a).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


